DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (Figs. 1-5) in the reply filed on 3.21.2022 is acknowledged.  The traversal is on the ground(s) that Species A (Figs. 1-5) and Species B (Fig. 6) “are obvious variants of each other, where species A uses 8 plates vs. species B uses 16 plates for one way or two-way communication. Claims 1-16 read on both Species A and Species B”.  This is found persuasive and the restriction between Species A and B is withdrawn with claims 1-16 being examined; however, since the applicant did not traverse the election with respect to Species C (Figs. 7-8), the withdrawal of claims readable (claims 17-22) on said Species C (Figs. 7-8) is considered as being done without traverse.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3.21.2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “224” in Fig. 2 and reference character “402” in Fig. 4 have been used to designate what appears to be different elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (a) the first through fourth transmitters and receivers and accompanying structures/arrangements of claim 10, (b) “the first transmitter, the second transmitter, the third transmitter and the fourth transmitter are configured to transmit a signal to the first receiver, the second receiver, the third receiver and the fourth receiver respectively, by on-off keying” of claim 12 (the claimed order of transmission is not shown. For example, wouldn’t the first transmitter, coupled to 220-1, transmit a signal to the third receiver, coupled to 224-1?), and, (c) “wherein the first transmitter is coupled to the first plate by a first bond wire and the first receiver is coupled to the fourth plate by a second bond wire, the second transmitter is coupled to the fifth plate by a third bond wire and the second receiver is coupled to the eighth plate by a fourth bond wire, the third transmitter is coupled to the twelfth plate by a fifth bond wire and the third receiver is coupled to the ninth plate by a sixth bond wire, and the fourth transmitter is coupled to the sixteenth plate by a seventh bond wire and the fourth receiver is coupled to thirteenth plate by an eighth bond wire” of claim 15 (the claimed order of coupling is not shown. For example, wouldn’t the first receiver be coupled to the 9th plate 220-3?) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (a) the first through fourth transmitters and receivers and accompanying structures/arrangements of claim 10 is not disclosed in the specification, (b) the transmission configuration of claim 12 is not disclosed in the specification, and, (c) the bond wire connections of claim 15 is not disclosed in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, “a first plate coupled to the first transmitter”, “a fifth plate coupled to the second transmitter”,  “a ninth plate coupled to the first receiver”, “a thirteenth plate coupled to the second receiver”, “a third receiver coupled to the fourth plate, a fourth receiver coupled to the eighth plate, a third transmitter coupled to the twelfth plate and a fourth transmitter coupled to the sixteenth plate” along with the claimed corresponding structures/arrangements are considered new matter.
The claimed arrangement is not disclosed in the specification. The specification broadly discloses “In an example, first semiconductor die 102 (FIG. 1) includes two transmitters like transmitter 402 and two receivers like receiver 408. Similarly, second semiconductor die 106 (FIG. 1) includes two receivers like receivers 408 and two transmitters like transmitter 402” ([0023]) but none of the details of the claim are disclosed; hence, despite claim 10 being an original claim, the claim contains new matter. See MPEP 2163 -  “A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently”. 
None of the dependent claims addresses the deficiencies of base claim 10.
Regarding claim 12, “wherein the first transmitter, the second transmitter, the third transmitter and the fourth transmitter are configured to transmit a signal to the first receiver, the second receiver, the third receiver and the fourth receiver respectively, by on-off keying” is considered new matter.
The claimed arrangement is not disclosed in the specification. The specification broadly discloses “In an example, first semiconductor die 102 (FIG. 1) includes two transmitters like transmitter 402 and two receivers like receiver 408. Similarly, second semiconductor die 106 (FIG. 1) includes two receivers like receivers 408 and two transmitters like transmitter 402” ([0023]) but none of the details of the claim are disclosed; hence, despite claim 12 being an original claim, the claim contains new matter. See MPEP 2163 -  “A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently”. 
Regarding claim 15, “wherein the first transmitter is coupled to the first plate by a first bond wire and the first receiver is coupled to the fourth plate by a second bond wire, the second transmitter is coupled to the fifth plate by a third bond wire and the second receiver is coupled to the eighth plate by a fourth bond wire, the third transmitter is coupled to the twelfth plate by a fifth bond wire and the third receiver is coupled to the ninth plate by a sixth bond wire, and the fourth transmitter is coupled to the sixteenth plate by a seventh bond wire and the fourth receiver is coupled to thirteenth plate by an eighth bond wire” is considered new matter.
The claimed arrangement is not disclosed in the specification. The specification broadly discloses “In an example, first semiconductor die 102 (FIG. 1) includes two transmitters like transmitter 402 and two receivers like receiver 408. Similarly, second semiconductor die 106 (FIG. 1) includes two receivers like receivers 408 and two transmitters like transmitter 402” ([0023]) but none of the details of the claim are disclosed; hence, despite claim 12 being an original claim, the claim contains new matter. See MPEP 2163 -  “A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently”. 

Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, “wherein the first transmitter, the second transmitter, the third transmitter and the fourth transmitter are configured to transmit a signal to the first receiver, the second receiver, the third receiver and the fourth receiver respectively, by on-off keying” (emphasis added) is indefinite.
Base claim 10 recites that “the first semiconductor die including a first transmitter, a second transmitter, a first receiver and a second receiver” and “the second semiconductor die including a third receiver coupled to the fourth plate, a fourth receiver coupled to the eighth plate, a third transmitter coupled to the twelfth plate and a fourth transmitter coupled to the sixteenth plate”. 
Based on base claim 10, it is unclear how/why communication between, e.g., the first transmitter and the first receiver is achieved in claim 12 when both are part of the same first semiconductor die per base claim 10;  wouldn’t the first transmitter, coupled to 220-1, transmit a signal to the third receiver, coupled to 224-1?
Hence, the claim is unclear as it requires transmission of signals between transmitters and receivers within a common die as opposed to transmission of signal across different dies.
Regarding claim 15, “wherein the first transmitter is coupled to the first plate by a first bond wire and the first receiver is coupled to the fourth plate by a second bond wire, the second transmitter is coupled to the fifth plate by a third bond wire and the second receiver is coupled to the eighth plate by a fourth bond wire, the third transmitter is coupled to the twelfth plate by a fifth bond wire and the third receiver is coupled to the ninth plate by a sixth bond wire, and the fourth transmitter is coupled to the sixteenth plate by a seventh bond wire and the fourth receiver is coupled to thirteenth plate by an eighth bond wire” (emphasis added) is indefinite because it recites a conflicting arrangement to that of base claim 10.
For example, (a) “the first receiver is coupled to the fourth plate by a second bond wire” conflicts with “a ninth plate coupled to the first receiver” of base claim 10; wouldn’t the first receiver be coupled to the ninth plate by a second bond wire?, and, (b) “the fourth receiver is coupled to thirteenth plate by an eighth bond wire” conflicts with “a fourth receiver coupled to the eighth plate” of base claim 10; wouldn’t the fourth receiver be coupled to eight plate by an eighth bond wire?.
Hence, the claim is indefinite since it recites conflicting coupling arrangements between receivers and plates with that of base claim 10.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over French et al. (US 20130037909 A1).
Regarding claim 1, French discloses an apparatus comprising: a package substrate (210) having a die attach pad (212, [0019], Fig. 2A); a first semiconductor die (216/HV) on (broad term including directly and indirectly on hereinafter) the die attach pad (Fig. 2A), the first semiconductor die including a transmitter (inherent per [0030]); an assembly (214 or parts thereof) having a first plate (244) coupled (broad term including physical and/or electrical coupling in a direct or indirect manner hereinafter) to the transmitter (inherent per [0030]), a second plate (234 or 246) separated from the first plate by a dielectric (240/242 or 254, [0024-0028]. 240/242 separates vertically 244 and 234, or, 254 separates horizontally 244 and 246); and a second semiconductor die (218/LV) on the die attach pad, the second semiconductor die including a receiver  (inherent per [0030]) coupled to the second plate (Figs. 2A-2B).
The claimed transmitter, receiver and corresponding structures are presumed inherent per [0030] which discloses, “In operation, high-voltage die 216 transmits data to low-voltage die 218 by encoding the data, and then placing encoded data signals in the form of pulses, RF waveforms, or glitches onto high-voltage upper plate 244. As illustrated by the capacitor symbols C1 and C2 in FIG. 2B, the signals on high-voltage upper plate 244 are capacitively coupled to lower plate 234, and the signals on lower plate 234 are capacitively coupled to low-voltage upper plate 246. The signals on low-voltage upper plate 246 are then detected and decoded by low-voltage die 218.” (emphasis added).
In the event said transmitter, receiver and corresponding structures as claimed are not inherently disclosed, which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to include said transmitter, receiver and corresponding structures as claimed and arrive at the claimed invention so as to enable the implementation of galvanic isolation between dies of different operating voltage ([0018], [0030]).
Regarding claim 3, French discloses wherein the dielectric (as 240/242 ) is a multi-layer dielectric (240 and 242, Fig. 2B).
Regarding claim 4, French discloses wherein the first semiconductor die (216/HV) is a controller and the second semiconductor die (218/LV) is a driver (inherent per [0030] where 216 encodes/transmits data and 218 detects/decodes data; moreover, the terms “controller” and “driver” do not appear to structurally limit the claimed invention and the claimed functionally appears inherent per MPEP 2111, 2112 and/or 2114).
Alternatively, in the event “controller” and “driver” aren’t inherently met, which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to include the claimed “controller” and “driver” and arrive at the claimed invention so as to enable the implementation of galvanic isolation between dies of different operating voltage per [0018] and [0030], and/or, because “controller” and “driver” are well-known and understood semiconductor devices are their use was recognized as part of the ordinary capabilities of one skilled in the art and would have yielded predictable results.
Regarding claim 5, French discloses wherein the transmitter (inherent per [0030] or prima-facie obvious as addressed above) is configured to (MPEP 2111, 2112 and/or 2114) transmit a signal to the receiver (inherent per [0030] or prima-facie obvious as addressed above) by on-off keying ([0030] appears to meet the claimed functionality and capability of on-off keying since no additional structural limitations are additionally recited).
Alternatively, in the event “on-off keying” isn’t inherently met, which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to include the claimed “on-off keying” and arrive at the claimed invention so as to enable the implementation of galvanic isolation between dies of different operating voltage per [0018] and [0030], and/or, because “on-off keying” is a well-known and understood communication modulation method which was recognized as part of the ordinary capabilities of one skilled in the art and would have yielded predictable results.
Regarding claim 8, French discloses wherein the transmitter (in 216/HV) is coupled to the first plate (244) by a first bond wire (256) and the receiver (in 218/LV) is coupled to the second plate by a second bond wire (256, Fig. 2B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over French et al. (US 20130037909 A1) in view of Khanolkar et al. (US 20150069572 A1).
Regarding claim 6, French fails to disclose wherein the dielectric is bismaleimide triazine.
Khanolkar discloses wherein the dielectric (461/462) is bismaleimide triazine ([0030], Fig. 4).
It would have been obvious to one of ordinary skill in the art to include the material of Khanolkar in the device of French and arrive at the claimed invention so as to employ a material with a high breakdown strength (Khanolkar, [0030]) and/or the use of conventional materials to perform their known function is prima-facie obvious per MPEP 2144.07

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauchler et al. (US 20150001948 A1).
Regarding claims 1, 3-5 and 7, Brauchler discloses (claim 1) an apparatus comprising: a package substrate (“a leadframe”, [0034]) having a die attach pad (280, “Support structure 280”); a first semiconductor die (210 or 230) on (directly or indirectly hereinafter) the die attach pad (Fig. 2), the first semiconductor die including a transmitter (Fig. 1, 142 or 156); an assembly having a first plate (212 or 232) coupled (physically and/or electrically in a direct or indirect manner hereinafter) to the transmitter, a second plate (the other of 212 or 232) separated from the first plate by a dielectric (240, [0026-0028]); and a second semiconductor die (the other of 210 or 230) on (see above) the die attach pad, the second semiconductor die including a receiver (Fig. 1, 146 or 152) coupled (see above) to the second plate (Fig. 2), (claim 3) wherein the dielectric (240) is a multi-layer dielectric ([0031], “material(s) from which the dielectric structure 240 is formed. In other embodiments, other dielectric components may be present within the gap between the coils 212, 232, as well”, emphasis added), (claim 4) wherein the first semiconductor die is (part of, at least) a controller and the second semiconductor die is (part of, at least) a driver ([0003], [0023]), (claim 5) wherein the transmitter is configured to transmit a signal to the receiver by on-off keying ([0023] “OOK”), and, (claim 7) wherein the first semiconductor die is configured to (MPEP 2111, 2112 and/or 2114) operate at a voltage of between 1.5 and 5 volts ([0003]), and the second semiconductor die is configured to (MPEP 2111, 2112 and/or 2114) operate at 20 volts or more ([0003]. The claim recites a functionality and a capability and does not further limit structurally the claimed invention; inherency of the claimed functionality/capability is presumed in the prior art).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brauchler et al. (US 20150001948 A1) in view of Khanolkar et al. (US 20150069572 A1).
Regarding claim 6, Brauchler fails to disclose wherein the dielectric is bismaleimide triazine.
Khanolkar discloses wherein the dielectric (461/462) is bismaleimide triazine ([0030], Fig. 4).
It would have been obvious to one of ordinary skill in the art to include the material of Khanolkar in the device of Brauchler and arrive at the claimed invention so as to employ a material with a high breakdown strength (Khanolkar, [0030]) and/or the use of conventional materials to perform their known function is prima-facie obvious per MPEP 2144.07

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest (claim 2) a third plate , a conductor connected between the third plate and the second plate, and a fourth plate separated from the third plate by the dielectric, wherein the second plate is coupled to the receiver by capacitive coupling between the third plate and the fourth plate, and, (claim 9) wherein the die attach pad includes a first die attach pad and a second die attach pad, and wherein the first semiconductor die is on the first die attach pad, the second semiconductor die is on the second die attach pad and the assembly is on the first die attach pad and the second die attach pad.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894